                                                                                   filed
                                                                             ^ IN CLERK'S OFFICE
UNITED STATES DISTRICT COURT                                                    '          COURT E.D.N.Y.
EASTERN DISTRICT OF NEW YORK                                                 * FEB 2 I 2020            ★
                                                         X
THURMAN JEROME BROWN,                                                         LONG ISLAND OFFICE
                               Plaintiff,
                                                                      ORDER
                -against-                                             20-CV-00020(GRB)(AKT)

PEOPLE OF THE STATE OF NEW YORK,THE
COUNTY OF NASSAU,THE NASSAU COUNTY
UNIFIED COURT SYSTEM,THE NASSAU COUNTY
POLICE DEPARTMENT,THE NASSAU COUNTY
SHERIFF'S DEPARTMENT,

                               Defendants.
                                                         X
GARY R.BROWN,United States District Judge:

        On January 7,2020,pro se plaintiff Thurman Jerome Brown ("plaintiff)filed another

complaint in this Court together with an informa pauperis application. {See Docket Entry Nos.

1-2.) On January 15, 2020, plaintiff filed an application for the appointment ofpro bono

counsel to represent him in this case. {See Docket Entry No. 6.) In support ofthat application,

plaintiff filed the required "Request to Proceed In Forma Pauperis In Support ofthe Application

for the Court to Request Counsel." {Id.) For the reasons that follow, plaintiffs application to

proceed informa pauperis is denied without prejudice and with leave to renew upon filing the

enclosed "Application to Proceed in District Court without Prepaying Fees or Costs(Long

Form)"(AO 239). Alternatively, plaintiff may pay the $400.00 filing fee. Plaintiffs

application for the appointment ofpro bono counsel is held in abeyance pending resolution of

the filing fee issue.

        To qualify for informa pauperis status, the Supreme Court has long held that "an

affidavit is sufficient which states that one cannot because of his poverty pay or give security for

the costs [inherent in litigation] and still be able to provide himself and dependents with the

necessities of life." Adkins v. KI Du Font De Nemours & Co., 335 U.S. 331, 339,69 S. Ct. 85,
93 L. Ed.43(1948)(internal quotation marks omitted). Plaintiffs application does not include

sufficient information for the Court to make such finding, particularly because the information

submitted plaintiff on January 7,2020 is different from,and inconsistent with, the information he

provided on January 15, 2020.

       Although plaintiff indicates on both applications that he is presently unemployed, he

avers he has been unemployed since October 25,2019 on the first form (D.E. 21[2) and

September 25,2019 on the second form. (D.E.6 at 2 HHl-2.) Plaintiff reports having received

net monthly pay in the amount of$4,428.16 on the second form (D.E.6 at 21|2) yet reports

having received no wages during the same time period.(D.E. 2,^12.) On the earlier form,

plaintiff checked the box to indicate that he has received income during the past 12 month from

"business, profession, or other self-employment" but then added that "I started a business,

Thurman Brown Consultant, on September 5,2018,to date I have earned no income nor do I

have any employees." (D.E. 2,^ 3.) Plaintiff did not respond at all to the other subparts to

question three. (D.E. 2,^ 3.) On January 7,2020, plaintiff averred that he has $811.87 in cash

or in a checking or saving account(D.E. 2,^ 4)and,on January 15,2020, he reports that sum as

"$163.03 checking." (D.E.6 at H 4.) Plaintiff reports monthly rent in the sum of$1,440.00 on

the earlier form (D.E. 2,^ 5), he reports monthly rent in the amount of$1,443.00 on the second

form. (D.E.6,^ 6.) In addition, on the earlier form, plaintiff lists that his wife and son are

dependent on him for support(although he did not include the amount he contributes for their

support as required by the form)(D.E. 2,^ 7), and plaintiff wrote "none" on the second form in

response to that question. (D.E. 6,^ 7.) Thus, plaintiffs application raises more questions than

it answers.

       The Court finds that plaintiff can best set forth his current financial position on the

Application to Proceed in District Court without Prepaying Fees or Costs(Long Form)"(AO
239). Accordingly, plaintiffs application to proceed informa pauperis is denied without

prejudice and with leave to renew upon filing the enclosed "Application to Proceed in District

Court without Prepaying Fees or Costs(Long Form)"(AO 239). Alternatively, plaintiff may

pay the $400.00 filing fee.' Plaintiff shall either file the Long Form or remit the filing fee

within two(2) weeks of the date of this Order or this action will be dismissed without prejudice.

         The Court certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this Order

 would not be taken in good faith and therefore informa pauperis status is denied for the purpose

of any appeal. See Coppedge v. United States, 369 U.S. 438,444-45, 82 S. Ct. 917,8 L. Ed. 2d

21 (1962). The Clerk of the Court is directed to mail a copy of this Order to the pro se plaintiff.

SO ORDERED.
                                                             /s Gary R. Brown

                                                              Gary R. Brown
                                                              United States District Judge
Dated:          February 21,2020
                Central Islip, New York




'Plaintiff is cautioned that, once paid, there are no refimds ofthe filing fee regardless ofthe
outcome ofplaintiffs claims. The Court suggests that plaintiff consider the pleading
requirements of Federal Rules of Civil Procedure 8 as well as whether there are any other
impediments to the adjudication of his claims, such as the statute of limitations.
